In a guardianship proceeding pursuant to Mental Hygiene Law article 81, the petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), dated May 8, 2008, as granted that branch of the cross petition of Dorothy N. which was for costs pursuant to 22 NYCRR 130-1.1 (c) and directed her to pay the sum of $10,500 to Dorothy N.’s attorney.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in determining that the petitioner’s conduct in commencing and maintaining the instant guardianship proceeding was frivolous within the meaning of 22 NYCRR 130-1.1 (c), thus warranting the imposition of costs (see e.g. Matter of Elizabeth R., 228 AD2d 445 [1996]; Matter of Eastrin, 285 AD2d 646 [2001]). Spolzino, J.P., Santucci, Angiolillo and Leventhal, JJ., concur.